DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the after final amendments filed on 26 April 2021.
Claims 1, 2, and 39 have been amended.
Claims 4-7 were previously canceled.
Claims 1-3 and 8-56 are currently pending and hereby allowed.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections previously raised. Those objections are respectfully withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 22 April 2021 has been approved and is sufficient to overcome the double patenting rejection previously raised.  This rejection is respectfully withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3 and 8-56 are hereby allowed.

The prior art of record most closely resembling the claimed invention does not teach a non-obvious combination of the project management system, method and medium’s sequential process.
Prior art, US 2005/0027386 (Weigand et al.) discloses a decentralized project management framework may be implemented to manage process tasks defined by various functional organizations within a company. The determination of which process tasks are required for a particular type of project is managed by these functional organizations. In addition, parameters of a process task, such as examples, links, explanations and supporting documentation, may also be managed by these functional organizations. As such, responsibility for and access to such process tasks may be allocated to individual functional organizations using a plurality of function-specific datastores. Each function-specific datastore stores process tasks and related parameters. A tollgate site server presents a user interface allowing a user to enter input characterizing a project and retrieves process tasks from the various function-specific datastores according to the related parameters. The retrieved process tasks for the project can then be presented to the user for viewing, saving, or printing, through the user interface. However, Weigand et al. fails to teach or suggest a sequential approval process as disclosed by the above patentable limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
COLLINS, JAIR, "Selecting The Right Supply Chain for a Customer in Project Business," An Action Research Study In The Mobile Communications Infrastructure Industry; January 8, 2003; Helsinki University of Technology, 251 pages.
"Microsoft Dynamics GP Project Management/Project Accounting," Microsoft Corporation, 2005, 4 pages.
Rodrigues, A. G. and Williams, T.M. Systems Dynamics in Project Management: Assessing the Impacts of Client Behavior on Project Performance. The Journal of the Operational Research Society, Vol. 49, No. 1, PP 2-15. Palgrave Macmillan Journals, accessed November 20, 2010. (Year: 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623